Citation Nr: 0926466	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  04-38 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected bilateral pes 
planus and/or right knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1944 to 
April 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2003 rating decision in which the RO denied 
entitlement to service connection for low back disability.  
The Veteran filed a notice of disagreement (NOD) in February 
2004; and the RO issued a statement of the case (SOC) in 
September 2004.  The Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in 
November 2004.

In January 2007, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is of record.

In March 2007, the Board remanded the claim to the RO (via 
the Appeals Management Center (AMC), in Washington, D.C.) for 
further action, to include additional development of the 
evidence.

A December 2007 supplemental SOC (SSOC) reflects the RO's 
continued denial of the claim.

In an April 2008 letter, the Veteran was notified that the 
VLJ who conducted the January 2007 hearing was no longer at 
the Board.  The Veteran was given the opportunity to request 
a hearing before a different VLJ, and he indicated that he 
desired such a hearing.  Hence, in May 2008, the Board 
remanded the claim to the RO for the requested hearing.  In 
September 2008, the Veteran testified during a hearing before 
the undersigned VLJ at the RO; a transcript of that hearing 
is of record.  During the hearing, the undersigned VLJ 
advanced the Veteran's appeal on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2008).

Later in September 2008, the Veteran submitted additional 
evidence, along with a signed waiver of RO jurisdiction.  
This evidence is accepted for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.800 (2008). 

In December 2008 the Board again remanded this matter to the 
RO, via the AMC in Washington, D.C., for additional 
development and notice.  After completing the request action, 
the VA Remand Rating and Development Team continued denial of 
the Veteran's claim (as reflected in the May 2009 SSOC), and 
returned the matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  No low back disability was present in service, or for 
many years thereafter, and the most persuasive medical 
opinions addressing the question of whether there exists a 
medical nexus between degenerative joint diseased diagnosed 
post-service and either the Veteran's service or his service-
connected bilateral pes planus or right knee disability weigh 
against the claim.


CONCLUSION OF LAW

The criteria for service connection for a low back 
disability, to include as secondary to service-connected 
bilateral pes planus and/or right knee disability, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a June 2003 pre-rating letter provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate his claim for service connection.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  The June 
2003 letter also requested that the Veteran submit any 
pertinent evidence in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The July 2003 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  
Hence, the June 2003 letter-which meets Pelegrini's content 
of notice requirements-also meets the VCAA's timing of 
notice requirement.

The Board also notes that An April 2007 post-rating letter 
issued after the July 2003 rating decision provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the April 2007 
letter, the May 2009 SSOC reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records; medical records from the VA Medical Center 
(VAMC) in Tampa, Florida; private treatment records; and the 
report of a November 2007 VA examination and its March 2009 
addendum.  Also of record and considered in connection with 
the appeal are the transcripts of the Veteran's January 2007 
and September 2008 hearings, along with various written 
statements provided by the Veteran, and by his 
representative, on his behalf.   

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

II. Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

If a chronic disease, such as arthritis, becomes manifest to 
a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
such disease during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service- 
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

The medical evidence reflects no complaints, findings, or 
diagnosis pertaining to the back in service or for many years 
thereafter.  Service treatment records include no mention of 
the Veteran's back.  His spine and musculoskeletal system 
were noted to be normal in the report of the April 1946 
separation examination. 

The first available post-service medical records in the file 
are dated April 2001, when the Veteran had X-rays at the 
Tampa VAMC, which revealed degenerative joint disease of the 
lumbar spine.

In October 2001, the Veteran was seen at the Tampa VAMC for 
complaints of low back pain.  The treating VA physician noted 
that the Veteran had chronic low back pain that was likely 
related to an injury sustained during military service in 
World War II.

On November 2007 VA examination, the Veteran reported that he 
originally injured his low back during a fall off of an 
airplane wing in 1944.  He reported being treated numerous 
times for his back between 1946 and 2001 but no medical 
records exist for that time.  Examination of the lumbar spine 
showed degenerative changes of the lumbar vertebra.  The 
diagnosis was thoracolumbar degenerative disc disease with 
bilateral lower radiculopathy.  The examiner concluded that 
it was less likely than not that the Veteran's current low 
back condition was related to his military service.

In a February 2008 letter, a private doctor reported that the 
Veteran was a patient of his from June 1985 to November 1999.  
He indicated that the Veteran was treated for chronic low 
back pain that was materially caused by a short right leg.

In a September 2008 treatment note, the same VA doctor who 
provided the October 2001 opinion about the Veteran's back 
disability reported that a direct relation between the 
Veteran's chronic low back pain and his right leg condition 
was not clear to him at that time.

In a May 2009 VA examination addendum, the examiner concluded 
that it was less likely as not that the Veteran's diagnosed 
low back disability was caused by or aggravated by his 
service connected bilateral pes planus or right knee 
condition.  The examiner noted that there was no record of 
the Veteran requesting evaluation or treatment for bilateral 
foot pain and given the lack of significant acuity of either 
the right knee or the bilateral feet it was improbable that 
they resulted in or aggravated the Veteran's current low back 
condition.  The examiner also noted that the Veteran's 
principal care provider had remarked in a September 2008 
office note that he saw no direct connection between the 
right leg and the back condition.

After a full review of the record, including the medical 
evidence, the Veteran's hearing testimony and statements by 
the Veteran and his representative, the Board finds that 
service connection for a low back disability, to include as 
secondary to service-connected bilateral pes planus and/or 
right knee disability, is not warranted. 

The Veteran has been diagnosed with thoracolumbar 
degenerative disc disease with bilateral lower radiculopathy.  
While this medical evidence supports a finding of a current 
back disability, the claim must, nonetheless, be denied on 
the basis of medical nexus. 

The aforementioned evidence clearly reflects that-despite 
the Veteran's assertion that he injured his back in service-
no low back problems were shown in service or for many years 
thereafter.  Moreover, the first medical evidence of a 
diagnosed disability affecting the low back-degenerative 
changes in the spine-is reflected in an April 2001 treatment 
record, 55 years after service.  Clearly, such time period is 
well beyond the presumptive period for establishing service 
connection for arthritis as a chronic disease.  See 38 C.F.R. 
§§ 3.307, 3.309.  The Board also points out that the passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992). 

Significantly, moreover, the Board finds that the most 
persuasive medical opinions on the question of whether exists 
a medical nexus between the low back disability diagnosed 
post-service and either the Veteran's military service or the 
service-connected bilateral pes planus and/or right knee 
disability weighs against the claim.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993). 

First addressing the matter of direct service connection, the 
Board notes that the medical opinion evidence that tends to 
support the Veteran's claim is the October 2001 treatment 
note from a VAMC treatment provider.  The VA doctor noted 
that the Veteran had chronic low back pain that was likely 
related to an injury sustained during military service in 
World War II.  However, the doctor did not identify the 
evidentiary and/or medical basis for the opinion.  The 
probative value of the opinion is further diminished by the 
same VA doctor's September 2008 note where he reported that a 
direct relation between the Veteran's chronic low back pain 
and his right leg condition was not clear to him at this 
time. 

By contrast, the Board finds probative the November 2007 VA 
examiner's opinion.  The examiner indicated that the claims 
file was reviewed and included in the report a summary of 
both the service and post service medical evidence.  The 
examiner indicated that the appellant had been interviewed 
and his medical history and complaints were noted.  The 
examiner concluded that, when the evidence of record was 
considered with the findings on examination, that it was less 
likely as not that the Veteran's current low back condition 
was related to his military service.  The Board finds the 
November 2007 VA opinion persuasive on the question of 
medical relationship between the current low back disability 
and service on a direct basis, inasmuch as the opinion 
clearly was based upon both examination of the appellant and 
consideration of his documented medical history and 
assertions, and because the rationale underlying the opinion 
is reasonable and consistent with the evidence of record. 

On the question of secondary service connection, a February 
2008 treatment note from a private doctor reflects a 
conclusion that the Veteran had chronic low back pain that 
was materially caused by a short right leg.  While this 
opinion seems to suggest a medical relationship between 
service-connected right knee disability and current back 
problems, the Board notes that the private doctor was not 
sufficiently definitive in establishing such a relationship, 
nor did he provide an evidentiary basis for his comment.  

Again, by contrast, the Board finds probative the opinion of 
a March 2009 VA examiner, who indicated that the claims file 
was reviewed and included in the report a summary of both the 
service and post service medical evidence.  The examiner 
noted that there was no record of the Veteran requesting 
evaluation or treatment for bilateral foot pain and given the 
lack of significant acuity of either the right knee or the 
bilateral feet it was improbable that they resulted in or 
aggravated the Veteran's current low back condition.  The 
Board findings that this opinion constitutes probative 
evidence on the secondary service connection for the same 
reasons noted with respect to the November 2007 VA examiner's 
opinion, to include review of the claims file, and stated 
rationale.

In addition to the objective evidence noted above, in 
adjudicating this claim, the Board has considered the 
Veteran's and his representative's oral and written 
assertions.  However, to the extent that these assertions 
have been offered to establish a relationship between a 
current low back disability and either in-service injury or 
service-connected disability, such evidence must fail.  The 
matter of medical etiology, or relationship-the matter on 
which this claim turns-is within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the appellant and his representative are 
not shown to be other than laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative (i.e., persuasive) opinion on a medical 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that service 
connection for low back disability, to include as secondary 
to service-connected bilateral pes planus and right knee 
disabilities, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




ORDER


Service connection for a low back disability, to include as 
secondary to service-connected bilateral pes planus and/or 
right knee disability, is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


